Citation Nr: 1750407	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for left knee degenerative joint disease (DJD) rated as 10 percent disabling prior to April 16, 2014, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1984 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.


FINDINGS OF FACT

1.  Prior to April 16, 2014, the Veteran's left knee DJD was manifested by objective evidence of arthritis and painful motion, with extension limited to no more than zero degrees and flexion limited to no more than 85 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups; at no time during this period did the Veteran's left knee DJD result in dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.
 
2.  Since April 16, 2014, the Veteran's left knee DJD was manifested by objective evidence of arthritis and painful motion, with flexion limited to no more than 110 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups; at no time during this period did the Veteran's left knee DJD result in ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  Since March 28, 2016, but no earlier, the Veteran's left knee DJD was manifested by extension limited to 10 degrees, but no more, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.

4.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his left knee has been manifested by slight instability, but has not been manifested by moderate or severe instability.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2014, the criteria for a rating in excess of 10 percent for DJD of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-5260 (2016).

2.  Since April 16, 2014, the criteria for a rating in excess of 20 percent for left knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).

3.  Since March 28, 2016, but no earlier, the criteria for a 10 percent rating for left knee limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2016).

4.  For the entire appeal period, the criteria for a separate 10 percent rating, but no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In the instant case, the record reflects that the Veteran's left knee was examined by VA in March 2010, April 2014, and March 2016 and an addendum opinion regarding functional loss during flare-ups was provided in August 2014; the Board finds such examinations satisfy the requirements of 38 C.F.R. § 4.59 and Correia, supra.  Initially, as the Veteran's right knee is also service-connected, any failure to obtain paired joint testing is moot as the Veteran's right knee is not an undamaged joint.  Turning to the other requirements of Correia, the Board notes that there was evidence of abnormal weight-bearing during the 2010 and 2016 examinations.  While the VA examinations do not reflect passive range of motion (ROM) testing, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.  Thus, the Board finds that the examination reports of record are adequate to decide the claim.

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

As an initial matter, the Board notes the Veteran's service-connected left knee DJD has been assigned a 10 percent disability rating under DCs 5003-5261 prior to April 16, 2014, and 20 percent disability rating thereafter under DC 5258.  As discussed below, limitation of extension of the knee is governed by DC 5261 and the Veteran did not demonstrate limitation of extension of the left knee until a March 2016 VA examination.  Thus, given the findings on examination related to limitation of flexion and extension, the Board finds that for the period on appeal prior to April 16, 2014, the Veteran's left knee DJD should be rated under DCs 5003-5260 based on painful arthritis with limitation of flexion.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.
DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 
38 C.F.R. § 4.71a (2016).

As noted above, limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, DCs 5260 and 5261.  DC 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

DC 5261 provides for a noncompensable rating for extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

VA's General Counsel has also stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Since April 16, 2014, the Veteran's left knee DJD has been rated under DC 5258 which provides for a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

The appeal period before the Board begins on February 5, 2010, the date VA received the Veteran's claim for an increased rating for his knee, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982   (Fed. Cir. 2010).

The Veteran generally contends that a higher rating is warranted for his left knee disability.  In this regard, at the September 2016 Board hearing and elsewhere, he reported experiencing knee pain, fatigue, and weakness, especially when waking, standing from a sitting position, driving, and jogging, as well as occasional feelings of instability.  


A.  Pain and Limitation of Flexion

	i.  Prior to April 16, 2014

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left knee DJD at any point prior to April 16, 2014.  In this regard, a 20 percent rating is warranted based on limitation of flexion when such is limited to 30 degrees.  In this case, the evidence demonstrates that prior to April 16, 2014, the Veteran's left knee flexion was limited to, at worst, 85 degrees as demonstrated during the March 2010 examination.  Indeed, as the Veteran's left knee flexion was not limited to 60 degrees, which is required for a noncompensable rating based on limitation of flexion, his current 10 percent rating is actually based on the presence of arthritis with painful motion.  The Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination, especially in light of the 2010 examiner's notation that left knee weakness or fatigue limit his ability to perform physical activities.  However, as demonstrated during the 2010 VA examination, the Veteran had pain on motion, but such did not result in additional functional loss, to include a greater loss of flexion.  Regarding loss of motion during flare-ups, while the 2010 examiner did not opine as to additional loss of motion during a flare-up, the Veteran did not describe such as causing reduced motion.  Instead, he described his left knee flare-ups as occurring once every three to four months, lasting for 1-2 days and causing increased pain and difficulty with jogging; the Board finds these symptoms are compensated by the currently assigned rating.  Ultimately, while the 2010 examiner endorsed the presence of some functional effects, the Board finds that they do not more nearly approximate the criteria for a higher rating as the manifestations described by the examiner and the Veteran are already contemplated by the currently assigned rating.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under DC 5260.



	ii.  Since April 16, 2014

The Board finds that the assignment of a separate rating under DC 5260 since April 16, 2014, would constitute impermissible pyramiding.  In this regard, since that date the Veteran has been assigned a 20 percent rating under DC 5258 for dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Importantly, since April 16, 2014, the Veteran's left knee flexion has not been manifested by compensable limitation of flexion (see 2014 and 2016 VA examination reports) and any assignment under 5260 would thus essentially be for painful motion, a symptom contemplated by the 20 percent rating assigned under 5258.  The Board acknowledges that the Veteran has submitted a September 2016 Disability Benefits Questionnaire (DBQ) that was apparently completed by his VA physician in which she opined that the Veteran's flexion was limited to 40 degrees.  However, she also indicated that the Veteran's extension was limited to 180 degrees, which is well outside the normal 0-140 degrees of normal knee range of motion.  See 38 C.F.R. § 4.71a, Plate II.  Additionally, there is no indication as to whether the clinician used a goniometer to provide specific findings related to the knee, as is required by VA examiners.  Ultimately, as the clinician provided findings that are inconsistent with the VA examination reports, one of which was conducted a mere six months prior, as the clinician provided unreliable information as to proper knee range of motion, and as there is no evidence the clinician used a goniometer, the Board finds the VA examination reports are of greater probative value.  

The Board also acknowledges that the Veteran reported experiencing additional pain during flare-ups in conjunction with the April 2014 examination.  In an August 2014 addendum opinion, the 2014 examiner noted that he could not opine as to additional loss of range of motion during a flare-up without resorting to mere speculation.  In support thereof, the examiner noted he had examined other veterans during flares in the past who had been able to perform full ROM even during pain; thus, short of seeing the Veteran during the flare, the examiner essentially reported that no medical professional could opine as to the Veteran's ROM during a flare-up.  As the examiner explained why he could not provide an opinion without resort to mere speculation, the Board finds the opinion probative as to the impact of the Veteran's flare-ups on his ROM.  Voerth v. West, 13 vet. App. 117, 122 (1999) (noting "the practical aspects of scheduling a medical examination within [a] short time period" of flares lasting a day or two would be unworkable); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017); Jones v. Shinseki, 23 Vet. App. 382 (2010), (the Court acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability).  Thereafter, the 2016 examiner opined that the Veteran's range of motion would not be reduced during a flare-up, even in contemplation of increased pain.

Ultimately, as the most probative evidence indicates the Veteran has not had compensable limitation of flexion since April 16, 2014, even during flare-ups, the Board finds that the assignment of a separate rating under DC 5260 is not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14.

B.  Pain and Limitation of Extension

	i.  Prior to March 28, 2016

The evidence shows that prior to March 28, 2016, the Veteran had full left knee extension, including during the 2010 and 2014 examinations, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination or a result of repetitive motion and/or flare-ups.  In this regard, while the Veteran had pain on motion, there is no indication that such resulted in additional functional loss, to include a loss of extension.  Additionally, the VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Ultimately, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under DC 5261 for left knee limitation of extension prior to March 28, 2016.  See DeLuca, supra; Mitchell, supra.

	ii.  Since March 28, 2016

The Board finds that a 10 percent rating for limitation of extension is warranted from March 28, 2016, but no earlier.  In this regard, the Veteran demonstrated extension limited to 10 degrees at an examination performed that day, which warrants a 10 percent rating under DC 5261.  The Board finds that the assignment of such does not constitute impermissible pyramiding in combination with the currently assigned 20 percent rating under DC 5258 as such does not contemplate compensable limitation of extension of the knee.  Notably, a rating in excess of 10 percent is not warranted as the evidence fails to show limitation of extension to 15 degrees, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  Indeed, as noted above, the 2014 examiner found he could not opine as to additional loss of motion during a flare-up without resort to mere speculation.  Additionally, the Veteran's VA clinician did not provide an estimate as to additional loss of extension during a flare-up in conjunction with the September 2016 DBQ she submitted.  Further, the 2016 examiner opined that the Veteran's ROM would not be additionally limited during a flare-up.  Thus, the Board finds that the Veteran's left knee limitation of extension did not more nearly approximate the criteria for a 20 percent rating since March 28, 2016, even in contemplation of functional loss.

C.  Dislocation of the Semilunar Cartilage

	i.  Prior to April 16, 2014

The Board finds that a separate rating is not warranted under DC 5258 prior to April 16, 2014.  In this regard, the March 2010 examiner found there was no evidence of a meniscus abnormality, locking, or effusion.  Additionally, while the record does contain a January 2011 MRI report from the Veteran's private physician that noted the presence of a complex medial meniscus tear and effusion, the report did not document frequent episodes of locking or frequent episodes of effusion.  

Ultimately, the Board finds that prior to April 16, 2014, the Veteran's left knee DJD did not more nearly approximate the criteria for a 20 percent rating under DC 5258 as such was not manifested by dislocation of the semilunar cartilage or frequent locking and effusion.  Additionally, the Veteran's pain during this period has already been contemplated by the currently assigned 10 percent rating.

	ii.  Since April 16, 2014

Since April 16, 2014, the Veteran has been in receipt of a 20 percent rating for dislocation of the semilunar cartilage, which is the maximum rating available under DC 5258 and is commensurate with frequent episodes of locking and effusion.  A higher rating is not possible under this DC.  

D.  Instability and Subluxation

Although joint stability tests were largely negative during the appeal, the rating schedule does not require objective medical evidence to substantiate the Veteran's reports of left knee instability.  Indeed, the Veteran's testimony regarding left knee instability, manifested as give-way and difficulty with walking after sitting for long periods is competent and credible.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for left knee instability is warranted for the entire appeal period.  

However, a rating in excess of 10 percent is not warranted.  In this regard, there was no objective evidence of instability during the 2010, 2014, or 2016 examinations.  Moreover, while there is some evidence that the Veteran experienced occasional instability (see September 2016 hearing testimony) he never reported experiencing falls while receiving VA treatment or during the VA examinations.  Indeed, in the September 2016 DBQ, the Veteran's VA clinician noted normal anterior and posterior stability and only noted, at most, 5 millimeters medial instability and 10 millimeters lateral instability.  Moreover, despite his reports of instability, the Veteran has been able to continue to engage in various physical activities during the appeal, including working as an Army Reserve Officers' Training Corps (ROTC) teacher.  Because the lack of objective evidence of instability tends to indicate infrequent episodes with very minimal impact on the Veteran's daily functioning, a higher rating of 20 percent for moderate instability is not warranted for any portion of the time period covered by the claim.  See 38 C.F.R. § 4.71a, DC 5257.

E.  Other Knee Considerations

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his left knee disability.  However, the Veteran's muscle strength was noted to be full during the 2014 and 2016 VA examinations and the Veteran's VA clinician only noted 4/5 strength, which means the Veteran still had active movement against some resistance.  Additionally, while the clinician noted the presence of left leg muscle atrophy and a difference of two centimeters between the Veteran's right and left leg circumference, the 2014 and 2016 examiners both found there was no evidence of atrophy.  Even if the Veteran does have some muscle atrophy, such would be no more than slight as demonstrated by the loss of only 2 centimeters and the absence of any objective evidence of atrophy during the 2014 and 2016 examinations.  A slight muscle injury of the knee is commiserate with a noncompensable rating and, thus, the Board finds that a higher or separate rating is not warranted under 38 C.F.R. § 4.73, DC 5314.  Finally, the Board has considered the applicability of other potential diagnostic codes.  In this regard, the Veteran has never reported or endorsed experiencing shin splints, stress fractures, or the like.  Ultimately, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate ratings under 5256, 5262, or 5263, respectively.  Finally, while the Veteran does have a left knee scar, the March 2016 examiner specifically noted that such was not painful or unstable and thus a separate rating for the left knee surgical scar is not warranted.  38 C.F.R. 38 U.S.C.A. § 4.118, DC 7804.

F.  Other Rating Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his left knee symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether further staged ratings under Hart, supra, and Francisco, supra, however, the Board finds that the currently assigned staged ratings represent the earliest date and that the remainder of his symptomatology has been stable throughout the appeal.  Therefore, assigning further staged ratings is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  Importantly, all elements of the Thun test must be met to warrant extraschedular referral or award.

In the instant case, while the Veteran has arguably raised symptoms that have not been contemplated by the currently assigned DCs (i.e. the inability to walk or stand for prolonged periods and the use of assistive devices), there is no evidence to suggest that the Veteran's disability picture, either on an individual basis or on a collective impact of various service-connected disabilities, has resulted in "marked interference with employment" or "frequent periods of hospitalization."  In this regard, while the Veteran has reported the inability to perform all of the physical activities he instructs his ROTC students to perform, he has routinely denied missing any work due to his left knee disability, aside from that required for doctors' appointments.  See September 2016 hearing transcript and March 2010, April 2014, and March 2016 VA examination reports.  Moreover, the Veteran does not contend and the record does not suggest that he has ever been hospitalized for his left knee disability during the appeal period, let alone on a frequent basis.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating, either on a singular or collective basis, is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his left knee DJD.  To the contrary, the evidence of record suggests that the Veteran has maintained employment throughout the appeal and there has been no allegation that such employment was marginal.  See March 2010, April 2014, and March 2016 VA examination reports; see also September 2016 hearing transcript.  Additionally, while the examiners opined that the Veteran's left knee disability could impact his employment due to pain, none of them opined that said disability prevented substantially gainful employment.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

Ultimately, the Board finds that a separate 10 percent rating, but no higher, for left knee instability is warranted for the entire appeal period and a separate 10 percent rating, but no higher, for left knee limitation of extension is warranted since March 28, 2016, but no earlier.  However, the preponderance of the evidence is against a rating in excess of 10 percent for left knee limitation of motion with pain and arthritis prior to April 14, 2016, a rating in excess of 20 percent for dislocation of the left knee semilunar cartilage since April 14, 2016, a rating in excess of 10 percent for left knee instability, a rating for left knee limitation of extension prior to March 28, 2016, or a rating in excess of 10 percent for left knee limitation of extension thereafter.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the ratings assigned herein, and the Veteran's claim for an increased rating is otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 10 percent for left knee DJD prior to April 16, 2014, is denied.

Since April 16, 2014, a rating in excess of 20 percent for left knee DJD is denied.

Since March 28, 2016, but no earlier, a 10 percent rating, but no higher, for left knee limitation of extension is granted, subject to the laws and regulations 


governing the payment of monetary awards. 

For the entire appeal period, a 10 percent rating, but no higher, for left knee instability is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


